 Case 8:19-cv-00763-JSM-JSS Document 1 Filed 03/28/19 Page 1 of 15 PageID 1



                           IN THE UNITED STATES DISRICT COURT
                               MIDDLE DISTRICT OF FLORIDA

TERRENCE SCHMIDT                                            Case No. 19-CV-763

       Plaintiff

v.

FIFTH THIRD BANK

       Defendant

_____________________________________________________________/

                               COMPLAINT FOR DAMAGES
                                   (with Jury Demand)

       Now comes Plaintiff Terrence Schmidt ("Plaintiff or "Borrower"), by and through the

undersigned counsel, and hereby files his Complaint against Defendant Fifth Third Bank

("Defendant", "Fifth Third" or "Servicer") as follows:

                         PARTIES, JURISDICTION, AND VENUE

       1. Plaintiff is the fee simple owner of real property located at and commonly known as

           1460 Royal Forest Loop, Lakeland, FL 33811 (the “Property”).

       2. Plaintiff currently maintains the Property as his primary, principal residence.

       3. Defendant is an Ohio banking corporation whose principal address is Fifth Third

           Center, 28 Fountain Square Plaza, Cincinnati, OH 45263.

       4. Defendant is the current servicer and alleged owner of a note (the “Note”) and a

           mortgage on the Property that allegedly secures the Note (the “Mortgage”) (collectively

           referred to hereinafter as the “Loan”). See attached true and correct copy of the Note

           as Exhibit A and true and correct copy of the Mortgage as Exhibit B.




                                                1
Case 8:19-cv-00763-JSM-JSS Document 1 Filed 03/28/19 Page 2 of 15 PageID 2



    5. This Court has jurisdiction pursuant to 28 U.S.C. §1331 as this action arises under the

         Dodd-Frank Wall Street Reform and Consumer Protection Act (DFA), the Real Estate

         Settlement Procedures Act, 12 U.S.C. §§ 2601, et seq. (RESPA).

    6.   This action is specifically filed to enforce regulations promulgated by the Consumer

         Finance Protection Bureau (CFPB) that became effective on January 10, 2014,

         specifically, 12 C.F.R. §§ 1024.35, 1024.36, and 1024.41 of Regulation X.

    7.   This Court has supplemental jurisdiction to hear any and all state law claims pursuant

         to 28 U.S.C. § 1367.

    8. Venue lies in this District pursuant to 28 U.S.C. § 1391(b) as Plaintiff maintains the

         Property as Plaintiff’s primary residence.

                                     INTRODUCTION

    9. In January 2013, the CFPB issued a number of final rules concerning mortgage markets

         in the United States, pursuant to the DFA, Public Law No. 111-203, 124 Stat. 1376

         (2010).

    10. Specifically, on January 17, 2013, the CFPB issued the RESPA (Regulation X) and

         TILA (Regulation Z) Mortgage Servicing Final Rules, 78 F.R. 10901 (February 14,

         2013) and 78 F.R. 10695 (Regulation X) (February 14, 2013), which became effective

         on January 10, 2014.

    11. The Loan in the instant matter is a "federally related mortgage loan" as said term is

         defined by 12 C.F.R. § 1024.2(b).

    12. Defendant is subject to the aforesaid Regulations and does not qualify for the exception

         for "small servicers”, as such term is defined in 12 C.F.R. § 1026.41(e)(4), nor the

         exemption for a “qualified lender”, as such term is defined in 12 C.F.R. § 617.7000.



                                              2
Case 8:19-cv-00763-JSM-JSS Document 1 Filed 03/28/19 Page 3 of 15 PageID 3



    13. Plaintiff is asserting a claim for relief against Defendant for breaches of the specific

       rules under Regulation X as set forth below.

    14. Plaintiff has a private right of action under RESPA pursuant to 12 U.S.C. § 2605(f) for

       the claimed breaches and such action provides for remedies including actual damages,

       costs, statutory damages, and attorneys’ fees.

                                    BACKGROUND

    15. Defendant began servicing the Loan on or about July 26, 2013. Defendant allegedly

       services the Loan on behalf of non-Party Federal National Mortgage Association

       (“Fannie Mae”).

    16. At the time of the filing of this Complaint, Defendant has had more than consumer

       complaints lodged against them nationally. Each such complaint is filed and cataloged

       in the Consumer Financial Protection Bureau’s publicly accessible online database.

       (http://www.consumerfinance.gov/complaintdatabase/).

    17. At all points in time, Plaintiff has merely wanted to exercise his right to be properly

       reviewed for loss mitigation options by Defendant so that Plaintiff could get out of

       default status on the Loan, resume making proper, timely payments on the Loan to

       Defendant, and begin to rehabilitate his credit. Defendant, however, has engaged in a

       pattern and practice of behavior that sought to hinder Plaintiff from obtaining a loan

       modification and force Plaintiff to incur unnecessary expenses.

    18. Borrower was experiencing hardship and contacted Fifth Third immediately to request

       assistance.

    19. Borrower filed a Chapter 13 bankruptcy petition in July 2013, Case No. # 8:2013-bk-

       09720                                        in                                      the



                                             3
Case 8:19-cv-00763-JSM-JSS Document 1 Filed 03/28/19 Page 4 of 15 PageID 4



       Bankruptcy Court for the Middle District of Florida and made mortgage payments to

       Fifth Third through the bankruptcy.

    20. Borrower and Fifth Third went to mediation in the bankruptcy case but Fifth Third

       refused to modify the Borrowers' Loan.

    21. After the bankruptcy case was discharged, Fifth Third filed a Foreclosure Action

       against Borrowers on August 11, 2015, Case # 2015-CA-2959, in the Polk County

       Florida Circuit Court styled Fifth Third Bank v. Terrence and Wendy Schmidt, et. al.

       ("Foreclosure Case").

    22. A foreclosure judgment was entered against Borrower on August 23, 2016 in the

       Foreclosure Case and a sale was set for October 25, 2016.

    23. Borrower appealed the judgment to the Florida Second District Court of Appeal but the

       judgment was affirmed on November 15, 2017.

    24. October 5, 2018, Borrower submitted a facially complete loan modification containing

       all of the information and documentation requested by and through Defendant’s

       standard loss mitigation application ("Application") through new foreclosure counsel

       to Fifth Third's Foreclosure counsel McCalla Raymer. (see attached Exhibit C) On

       October 12, 2018, Fifth Third's counsel acknowledged receipt of the Application. (see

       attached Exhibit C)

    25. On October 18, 2018, Plaintiff filed a Petition for Bankruptcy in the Bankruptcy Court

       of the Middle District of Florida, Case # 18-bk-08923-8W3.

    26. On November 6, 2018, the bankruptcy case was dismissed.

    27. On December 6, 2018 Defendant filed a Motion to Reset Sale. (see Plaintiff's Exhibit

       D)



                                             4
Case 8:19-cv-00763-JSM-JSS Document 1 Filed 03/28/19 Page 5 of 15 PageID 5



    28. On February 18, 2019, an Order was entered by the Judge in the Foreclosure Case

       resetting the sale for April 1, 2019.

    29. On or about March 7, 2019, Plaintiff sent correspondence to Defendant through the

       undersigned counsel captioned “Notice of Error” via Priority Mail through the US

       Postal Service [Tracking No. 9405 5036 9930 0440 5752 04] (“NOE #1). A copy of

       NOE #1 attached as Plaintiff’s Exhibit E.

    30. On or about March 7, 2019, Plaintiff sent correspondence to Defendant through the

       undersigned counsel captioned “Request for Information” via Priority Mail through the

       US Postal Servicer [Tracking No. 9405 5036 9930 0440 5752 04 ] (“RFI #1). A copy

       of RFI #1 is attached as Plaintiff’s Exhibit F.

    31. By and through NOE # 1, Plaintiff alleged that Defendant committed multiple distinct

       and separate errors in the servicing of the Loan.

    32. By and through NOE # 1, Plaintiff alleged that Defendant committed clear, distinct,

       and separate errors in the servicing of the Loan by failing to send the written notices

       required by 12 C.F.R. § 1024.41(b)(2)(i)(B) acknowledging receipt of the Application,

       Application 2 and Application 3 within five (5) days, excluding legal public holidays,

       Saturdays, and Sundays.

    33. By and through NOE # 1, Plaintiff alleged that Defendant committed clear, distinct,

       and separate errors in the servicing of the Loan by failing to treat the facially complete

       Application, Application 2 and Application 3 as complete for purposes of the

       foreclosure prohibitions until the borrower is given reasonable opportunity to complete

       the application as required by 12 C.F.R. § 1024.41(c)(2)(iv).




                                               5
Case 8:19-cv-00763-JSM-JSS Document 1 Filed 03/28/19 Page 6 of 15 PageID 6



    34. By and through NOE # 1, Plaintiff alleged that Defendant committed a clear, distinct,

       and separate error in the servicing of the Loan by moving forward with the foreclosure

       sale of the Property notwithstanding the pending loss mitigation.

    35. A foreclosure sale is still set for April 1, 2019 in the Foreclosure Case.

    36. Borrower has never received any correspondence or communication from Fifth Third

       as to the loan modification application submitted to date other than acknowledgement

       of receipt.

    37. By failing to acknowledge Borrower's loan modification application, request all needed

       documents upon initial review of Borrower's application, timely review and make a

       decision on the loan modification application, proceeding with a foreclosure action and

       proceeding to set a foreclosure auction sale, Fifth Third has committed a number of

       violations of RESPA and Regulation X.

    38. As a mortgage servicer, Fifth Third had a duty pursuant to RESPA and Regulation X

       to timely process the Borrower's loss mitigation applications. Any delay in processing

       which causes harm to the Borrower's ability to obtain certain loss mitigation options

       are damages caused by Fifth Third.

    39. Fifth Third's errors have caused and continue to cause Borrower damages including

       prolonged delinquency, attorneys’ fees and costs handling the Foreclosure Case and

       attorneys' fees and costs preparing notices of error, pursuing loss mitigation and filing

       this lawsuit.

    40. In addition, Borrower has suffered emotional distress due to concern over the loss of

       his home which has resulted in physical injury for which he has sought medical

       attention. This has in turn resulted in loss of income and loss of wages/employment.



                                              6
Case 8:19-cv-00763-JSM-JSS Document 1 Filed 03/28/19 Page 7 of 15 PageID 7



    41. At the time of the filing of this Complaint, Defendant has had more than 5300 consumer

       complaints lodged against them nationally. Each such complaint is filed and cataloged

       in the Consumer Financial Protection Bureau’s publicly accessible online database.

       (http://www.consumerfinance.gov/complaintdatabase/)

    42. Defendant’s willful actions in their handling of the Foreclosure Case and the related

       loss mitigation process have caused Plaintiff to incur further legal expenses and

       damages in the Foreclosure Case by having to continue to incur legal expenses in the

       defending the foreclosure and preapring requests for information and notices of error

       as outlined, infra

    43. Further, Defendant’s pattern and practice of willful actions have caused Plaintiff to

       suffer emotional distress driven by the fear that he might lose and be forced to leave

       his family home which has resulted in anxiety, depression, embarrassment, and other

       emotional distress, as well as a great deal of strain and damage to his relationship with

       his wife.

    44. Plaintiff’s fear of losing his family home was directly exacerbated by the willful and

       improper actions of Defendant because Defendant’s actions prevented Plaintiff from

       exercising all of options to which Plaintiff is entitled to save his home. Defendant’s

       actions have caused an unnecessary delay in the review of Plaintiff’s loss mitigation

       forcing him to unnecessarily remain in default status for a longer period of time than if

       Defendant would have complied with Regulation X, which has caused unnecessary

       continued harm to Plaintiff’s credit.

    45. Had Defendant handled Plaintiff’s loss mitigation application properly, then the

       foreclosure auction sale date would have been deferred by Defendant.



                                               7
Case 8:19-cv-00763-JSM-JSS Document 1 Filed 03/28/19 Page 8 of 15 PageID 8



     46. The actions of Defendant, and the refusal to correct their errors by being willfully

        ignorant and/or feigning ignorance, have left Plaintiff to suffer further damages

        including continued harm to his credit for the foreseeable future.

     47. Had Defendant properly handled Plaintiff’s loss mitigation application pursuant to

        Regulation X, Plaintiff would have been able to properly exercise his rights in seeking

        loss mitigation options and would not have had to file for bankruptcy protection.

                COUNT ONE: VIOLATION OF 12 C.F.R. § 1024.41(b)(2)

 (Failure to Provide Written Notification of Receipt of Loss Mitigation Application and
     Notification of Servicer’s Determination as to Completeness of Loss Mitigation
                                      Application)

     48. Plaintiff restates and incorporates herein his statements and allegations contained in

        paragraphs 1 through 47 in their entirety, as if fully rewritten herein.

     49. 12 C.F.R. §1024.41(b)(2) provides that if a servicer receives a loss mitigation

        application forty-five (45) days or more before a foreclosure sale that the servicer must

        promptly review the application to determine whether the application is complete and

        notify the borrower in writing within five (5) days, excluding public holidays,

        Saturdays, and Sundays, whether the application is complete.

     50. 12 C.F.R. §1024.41(b)(2) further provides that if the servicer determines that the

        application is incomplete, then the written notice to the borrower must provide which

        additional documents are required to complete the loss mitigation application and a

        reasonable date by which the borrower must submit such documents.

     51. Defendant was in receipt of or otherwise deemed to be in receipt of the Application as

        of October 12, 2018.




                                              8
Case 8:19-cv-00763-JSM-JSS Document 1 Filed 03/28/19 Page 9 of 15 PageID 9



      52. Defendant was required, pursuant to 12 C.F.R. § 1024.41(b)(2) to review the

         Application and provide written notice to Plaintiff on or before October 19, 2018,

         stating that the packet is either complete or that the packet is incomplete.

      53. If Defendant determined that the Application was incomplete, the written notice to

         Plaintiffs, as required by 12 C.F.R. §1024.41(b)(2), needed to provide which additional

         documents were required to complete the Application and a reasonable date by which

         Plaintiff would be required to submit the additional documents.

      54. Defendant did not provide any written notice as to whether Application 3 was complete

         on or before October 19, 2018.

      55. Defendant’s failure to provide the written notice required by 12 C.F.R. §1024.41(b)(2)

         on or before October 19, 2018, constitutes a willful violation of 12 C.F.R.

         §1024.41(b)(2).

      56. Defendant’s actions are believed to be a pattern and practice of behavior in conscious

         disregard for Plaintiff’s rights.

      57. As a result of Defendant’s actions, Defendant is liable to Plaintiff for actual damages,

         statutory damages, costs, and attorneys’ fees.

                COUNT TWO: VIOLATION OF 12 C.F.R. § 1024.41(c)(2)(vi)

  (Failing to Treat the Facially Complete Applications as Complete for Purposes of the
Foreclosure Prohibitions until the Borrower is given Reasonable Opportunity to Complete
                                     the Application)

      58. Plaintiff restates and incorporates herein his statements and allegations contained in

         paragraphs 1 through 47 in their entirety, as if fully rewritten herein.

      59. 12 CFR 1024.41(c)(2)(iv) provides that a servicer must treat a facially complete

         application as complete for purposes of the foreclosure prohibitions until the borrower



                                               9
Case 8:19-cv-00763-JSM-JSS Document 1 Filed 03/28/19 Page 10 of 15 PageID 10



         is given reasonable opportunity to complete the application as required by 12 C.F.R. §

         1024.41(c)(2)(iv).

     60. As indicated above, Borrower submitted a facially complete loss mitigation

         applications and transmitted same to Defendant.

     61. Defendant did not even acknowledge receipt of any of the applications (except

         Application 3 via an email by their Foreclosure counsel) let alone advise Borrower his

         applications were incomplete or request any additional information.

     62. Defendant’s failure to treat the Application as facially complete for purposes of the

         prohibitions on foreclosure sale as required by 12 C.F.R. §1024.41(c)(2)(iv) constitute

         willful violations of 12 C.F.R. §1024.41(c)(2)(iv).

     63. Defendant’s actions are believed to be a pattern and practice of behavior in conscious

         disregard for Plaintiff’s rights.

     64. As a result of Defendant’s actions, Defendant is liable to Plaintiff for actual damages,

         statutory damages, costs, and attorneys’ fees.

              COUNT THREE: VIOLATIONS OF 12 C.F.R. § 1024.41(g)

   (Violation of Prohibition on Moving in Support of Foreclosure Judgment with Loss
                             Mitigation Application Pending)

     65. Plaintiff restates and incorporates herein his statements and allegations contained in

         paragraphs 1 through 47 in their entirety, as if fully rewritten herein.

     66. 12 C.F.R. § 1024.41(g) states that if a borrower submits a complete loss mitigation

         application after the first filing required for any judicial foreclosure process, but more

         than thirty-seven (37) days before a foreclosure sale, then a servicer cannot move for

         foreclosure judgment or order of sale unless: (1) the servicer has sent written notice

         pursuant to 12 C.F.R. § 1024.41(c)(1)(ii), stating that the borrower is not eligible for

                                               10
Case 8:19-cv-00763-JSM-JSS Document 1 Filed 03/28/19 Page 11 of 15 PageID 11



        any loss mitigation options and the borrower has not requested an appeal, or the

        borrower’s appeal has been denied; (2) the borrower rejects all loss mitigation options

        offered by the servicer; or, (3) the borrower fails to perform under an agreement on a

        loss mitigation option.

     67. Comment 2 of the Official CFPB Interpretations to 12 C.F.R. § 1024.41(g) provides

        that:

                    Nothing in § 1024.41(g) prevents a servicer from proceeding
                    with the foreclosure process, including any publication,
                    arbitration, or mediation requirements established by
                    applicable law, when the first notice or filing for a
                    foreclosure proceeding occurred before a servicer receives a
                    complete loss mitigation application so long as any such
                    steps in the foreclosure process do not cause or directly result
                    in the issuance of a foreclosure judgment or order of sale, or
                    the conduct of a foreclosure sale, in violation of § 1024.41.

     68. 12 C.F.R. § 1024.41(c)(2)(iv) provides that “[i]f a borrower submits all the missing

        documents and information as stated in the notice required pursuant to

        § 1026.41(b)(2)(i)(B), or no additional information is requested in such notice, the

        application shall be considered facially complete” (emphasis added).

     69. Comment 1 of the Official CFPB Interpretations to 12 C.F.R. § 1024.41(c)(2)(iv)

        provides that 12 C.F.R. § 1024.41(c)(2)(iv) “requires a servicer to treat a facially

        complete application as complete for the purposes of paragraphs (f)(2) and (g) until

        the borrower has been given a reasonable opportunity to complete the application.”

     70. Comment 1 of the official CFPB interpretations of 12 C.F.R. § 1024.41(b)(3) that

        “[i]f no foreclosure sale has been scheduled as of the date that a complete loss

        mitigation application is received, the application is considered to have been received

        more than 90 days before any foreclosure sale.”



                                              11
Case 8:19-cv-00763-JSM-JSS Document 1 Filed 03/28/19 Page 12 of 15 PageID 12



     71. None of the exemptions listed in subparagraphs (1)-(3) of 12.1024.41(g) apply to the

        Plaintiff.

     72. As set forth in the Official Bureau Interpretations comment 41(g)-2, 12 C.F.R.

        Appendix Supplement I to Part 1024, nothing prevents the servicer from proceeding

        with the foreclosure process upon receipt of the loss mitigation application, “so long

        as any such steps in the foreclosure process do not cause or directly result in the

        issuance of a foreclosure judgment or order of sale, or the conduct of a foreclosure

        sale in violation of § 1024.41.”

     73. As also set forth in the Official Bureau Interpretations comment 41(g)-5, 12 C.F.R.

        Appendix Supplement I to Part 1024, conducting a foreclosure sale, where none of

        the above conditions are applicable, is prohibited by law, “even if a person other than

        the servicer administers or conducts the foreclosure sale proceedings.”

     74. Plaintiff submitted a facially complete loss mitigation application to Defendant at

        which was acknowledged by Defendant's Foreclosure counsel. The Plaintiff’s home is

        set for sale on April 1, 2019 in violation of 1024.41(g).

     75. Attorney Andrea Roebuck sent the Application to Defendant through its Foreclosure

        Counsel McCalla Raymer on October 5, 2018.        McCalla Raymer confirmed receipt

        of the Application on October 12, 2018.

     76. Defendant was in receipt of or otherwise deemed to be in receipt of the Application as

        of October 12, 2018.

     77. Defendant did not provide the written notice required by 12 C.F.R. §1024.41(b)(2) at

        any time.




                                             12
Case 8:19-cv-00763-JSM-JSS Document 1 Filed 03/28/19 Page 13 of 15 PageID 13



     78. Defendant was in receipt of or otherwise deemed to be in possession of a facially

        complete loss mitigation application as of October 12, 2018.

     79. When the foreclosure sale was reset on February 18, 2019, Defendant had not sent

        written notice pursuant to 12 C.F.R. § 1024.41(c)(1)(ii), stating that Plaintiff was not

        eligible for any loss mitigation options

     80. Despite Defendant's Foreclosure counsel acknowledging receipt of the Application on

        October 12, 2018, putting Defendant's counsel on notice of the fact that Plaintiff had

        submitted Application, Defendant willfully chose to be ignorant of such and “stick

        their heads in the sand” so that they could proceed forward with the resetting of the

        foreclosure sale.

     81. Further, evidence shows that the actions of Defendant and their Foreclosure counsel

        constituted willful ignorance because e-mails to Defendant's Foreclosure Counsel

        were received in normal course and were even responded to in a relatively timely

        matter.

     82. Plaintiff’s actions in moving forward with a foreclosure sale prior to completing a

        review of Plaintiff’s eligibility for any and all loss mitigation options pursuant to the

        Application as required by 12 C.F.R. §1024.41 constitute clear, separate, and distinct

        violations of 12 C.F.R. § 1024.41(g).

     83. Defendant’s actions are believed to be a pattern and practice of behavior in conscious

        disregard for Plaintiff’s rights.

     84. As a result of Defendant’s actions, Defendant is liable to Plaintiffs for actual

        damages, statutory damages, costs, and attorneys’ fees.




                                              13
Case 8:19-cv-00763-JSM-JSS Document 1 Filed 03/28/19 Page 14 of 15 PageID 14



       85. The actions of Defendant and their counsel exemplify a concerted effort and the use

          of tactics to willfully circumvent Defendant’s obligations pursuant to 12 C.F.R. §

          1024.41(g) such that punitive damages should be awarded.

                                      PRAYER FOR RELIEF

       86. Plaintiff incurred actual damages in the form of (1) costs and legal fees incurred to

          prepare a request for information and notice of error, together with the attorneys’ fees

          and costs related to the Motions to Cancel Sale and this federal litigation; (2) costs

          incurred in connection with the photocopying and mailing of the Application (3) costs

          incurred in the form of time spent, transportation costs, and other expenses incurred

          during the process of obtaining the Defendant’s compliance with Regulation X (4)

          emotional distress over the loss of his home and 5) and loss of income due to emotional

          distress. Further, Plaintiff alleges that Defendant’s actions or lack of actions are

          tantamount to a case of a pattern or practice of noncompliance with the requirements

          of the RESPA and Regulation X, allowing for the recovery of statutory damages

          pursuant to 12 U.S.C. § 2605(f). The pattern or practices includes doing publications

          of sale and moving to reset the sale. Regulation X allows for up to $2,000 in statutory

          damages per pattern or practices. Accordingly, Plaintiff is entitled to both actual and

          statutory damages together with prevailing party attorneys’ fees and costs pursuant to

          12 U.S.C. § 2605(f).

       87. The actions of Defendant and their counsel exemplify a concerted effort and the use of

          tactics to willfully circumvent Defendant’s obligations pursuant to 12 C.F.R. §

          1024.41(g) such that punitive damages should be awarded.

WHEREFORE, Plaintiff prays that this Court enter its order granting judgment for the following:



                                              14
Case 8:19-cv-00763-JSM-JSS Document 1 Filed 03/28/19 Page 15 of 15 PageID 15



       A.) For actual damages, costs, and reasonable attorney fees;

       B.)   For statutory damages in the amount of Two Thousand Dollars ($2,000.00) as to each

             and every count contained in Counts One, Two and Three;

       C.)   For punitive damages to the extent that this Court may deem appropriate;

       D.) Such other relief which this Court may deem appropriate.

                                      JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues, with the maximum number of jurors

permitted by law.


Dated March 28, 2019.


                                                   Respectfully submitted,
                                                   THE ADVOCACY GROUP
                                                   200 SE 6th St., Ste. 504
                                                   Fort Lauderdale, Florida 33301
                                                   Telephone: (954) 282-1858
                                                   Facsimile: (844) 786-3694
                                                   Email: service@advocacypa.com

                                                   /s/ Jessica L. Kerr
                                                   Jessica L. Kerr, Esquire
                                                   FLORIDA BAR NO. 92810




                                              15
